Citation Nr: 1507745	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for a heart disorder, including rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to January 1967.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The appeal was previously remanded by the Board in August 2013.  The Veteran now resides in Pennsylvania, so the matter is now handled by the RO in Philadelphia, Pennsylvania. 

The Veteran withdrew his Board hearing request in October 2012.  As such, the claim will proceed without a hearing. 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  Rheumatic heart disease was not noted on the service entry examination.

2.  The evidence does not reflect that rheumatic heart disease did not clearly and unmistakably pre-exist service and did not clearly and unmistakably increase in severity in service.


CONCLUSION OF LAW

The presumption of soundness at service entry has not been rebutted; rheumatic heart disease was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for a heart disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry. VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service treatment records show that on entrance examination in September 1963, the Veteran was noted to have had rheumatic fever at age 9 or 10, but was physically qualified for service.  His heart and vascular system were normal.  A chest X-ray of August 1963 was negative.  In October 1963 he was treated for pharyngitis and was returned for duty after being placed on penicillin.  After 6 days of treatment he was afebrile and returned to duty.  Chest X-rays in November 1964 were negative.  In December 1965 the Veteran was seen for progressive worsening right chest pain that was diagnosed as costochondritis.  A November 1965 air crew examination revealed normal heart and vascular system, and he was found to have no disqualifying defects for air crew duty.  In December 1966 he was treated for an upper respiratory infection.  A January 1967 separation examination again revealed a normal heart.  Fluroscopic chest X-ray of the same month was negative.

Service dental records reveal that the Veteran had routine dental treatment.  This included fillings and approximately 3 extractions, fillings and front upper teeth capped from 1965 to 1966.  Treatment included scaling and prophylaxis in April 1968, May 1968 and June 1968.  He also had crowns removed and replaced.  The records did not indicate any prophylactic treatment with anti-microbial medications during these procedures.  

Post service evidence reflects no evidence of heart problems prior to July 2007.  In July 2007 the Veteran was hospitalized for an acute myocardial infarction (MI), during which he underwent surgeries including left ventricular aneurysm repair, mitral valve repair and coronary artery bypass.  During the hospitalization he underwent further surgery for wound repairs with complications of staph infection.   His post-operative diagnosis included acute MI, severe mitral valve regurgitation and multi-level coronary artery disease (CAD).  The records contemporaneous to this MI and surgery indicated that he had a long cardiac history with a July 24, 2007 record describing him as having a long history of severe coronary artery issues and prior heart attack.  However another record from July 25, 2007 on the day of his heart attack, described him as having no problems and generally doing well up until a week prior to the MI.  

Thereafter he has continued with follow-up treatment for cardiovascular issues, with records from November 2008 and December 2008 with a diagnosis of CAD, status post coronary artery bypass graft (CABG) for 2 vessel disease, status post mitral valve ring anoplasty secondary to severe mitral valve regurgitation and hypertension well controlled with medication.  In August 2011 he underwent a series of cardiac testing including cardiac angiography and right heart catheterization gave impressions of significant atherosclerotic CAD and abnormal ventricular function with marked area of anterior, anteroapical lateral wall hypokenesis to akenesis, with ejection fraction estimated at 10 percent. July 2013 cardiac testing results from nuclear stress testing yielded findings showing ischemic cardiomyopathy with severe ventricular systolic dysfunction, an ejection fraction of 20-25 percent, mitral annuloplasty ring in place, bilateral chamber enlargement and calcific aortic stenosis of moderate degree.  

The report of a September 2013 examination which included examination of the Veteran and review of the records gave an opinion that the veteran's heart disease was not caused by service nor manifested within one year of service.  

However, the examiner did give an opinion stating that there is evidence of aggravation where the veteran was treated for pharyngitis with general malaise (10/3/63).  The examiner provided the following rationale in support of this opinion:  

Acute rheumatic fever is a nonsuppurative sequela that occurs two to four weeks following group A streptococcus pharyngitis.  He was diagnosed as a child.  Prevention of initial and recurrent attacks of rheumatic fever depends on control of group A streptococcal tonsillopharyngitis.  Patients who have had an attack of rheumatic fever and develop subsequent pharyngitis are at high risk for a recurrent attack of rheumatic fever, with progression in severity of rheumatic heart disease from the initial episode.  For these reasons, prevention of recurrent rheumatic fever (secondary prevention) requires continuous antimicrobial prophylaxis, rather than recognition and treatment of acute pharyngitis episodes.  No antimicrobial prophylaxis was documented in the dental records when treated in service.

A March 2014 VA examination addendum which gave an unfavorable etiology opinion regarding the Veteran's heart disorder failed to address whether the heart disorder was caused or aggravated by the episodes of rheumatic fever or pharyngitis treated in service.  Instead the addendum focused on the fact that the Veteran's heart diagnosis was established well after discharge.  No records were available to review to establish symptoms experienced within one year after discharge from service, as the records pertaining to his heart disorder started in 2007.

Another addendum was obtained in September 2014.  The addendum stated that the Veteran's heart disease, to include valvular heart disease, was at least as likely as not permanently aggravated by the episode of pharyngitis noted in service.  The examiner provided the following rationale in support of this opinion:  

Acute rheumatic fever causes a pericarditis, affecting the valve leaflets pericardium, epicardium, myocardium, and endocardium. Mitral regurgitation (with or without aortic regurgitation) is the most common valve lesion.  Rheumatic heart disease (RHD) includes a spectrum of lesions from pericarditis, myocarditis, and valvulitis during acute rheumatic fever (ARF), to chronic valvular lesions that evolve over years following one or more episodes of ARF.  Sixty-five percent of patients have clinical evidence of valvular heart disease after recovery from the initial episode of rheumatic fever.  The veteran is status-post CABG with left ventricular aneurysm repair at the same time, status-post mitral valve ring annuloplasty due to severe mitral regurgitation, also in July 2007, status-post sternal debridement/left pectoral slap closure in August 2007 due to sternal infection.

In essence, the September 2013 VA examination and its addenda reflect that the Veteran had a RHD that was caused or aggravated during service.  The September 2013 VA examiner provided a rationale that explained the Veteran's pharyngitis shown to have been treated in service in October 1963 likely aggravated the rheumatic fever.  The examiner suggested that the pharyngitis treated in service was a recurrence of rheumatic fever, with progression in the severity of RHD present since the initial episode of rheumatic fever deemed to be likely.  The September 2014 VA examination addendum further supports a finding that the Veteran's heart disease was aggravated by the episode of pharyngitis treated in service, with an explanation as to the types of heart disease caused or aggravated by rheumatic fever, which the pharyngitis has been associated with.  The September 2014 VA examination further pointed out that the Veteran's heart disease which includes damage to the mitral valve that was surgically repaired, is a valvular heart disease with at least a 60 percent likelihood of being associated with rheumatic fever.  None of the medical evidence of record is shown to directly contradict these opinions.  Although the March 2014 VA addendum was unfavorable, it did not address the role of rheumatic fever recurrences in service in relation to the Veteran's heart disease.  Thus it is of less probative value that the other etiology evidence. 

Given these medical opinions, it is necessary to consider whether the presumption of soundness is rebutted in regards to his heart disorder.  Although the history of rheumatic fever was noted prior to entry into service, a heart or other vascular (cardiovascular) disorder was not shown on the entrance examination.  

Because no cardiovascular disorder was noted upon entry into service, the Veteran is presumed cardiovascularly sound.  The opinions from the September 2013 VA examination and the September 2014 examination strongly suggest that the pre-service rheumatic fever resulted in a heart disorder prior to service.  There is no medical evidence to directly contradict these opinions.  Again the March 2014 VA examination did not address this question.  These September 2013 and September 2014 opinions provide clear and unmistakable evidence of the Veteran's heart disorder as a pre-existing condition.  See 38 U.S.C.A. § 1111. 

Even though the evidence clearly shows that rheumatic heart disease pre-existed service, it is clear from the September 2013 VA examiner's opinion that the second prong to rebut the presumption of soundness (clear and unmistakable evidence of non-aggravation) is not present, as this opinion clearly suggests aggravation.  The September 2014 opinion also points to in-service aggravation of rheumatic heart disease.  Accordingly, the Board finds that the presumption of soundness cannot be rebutted in this case, and the Veteran is presumed cardiovascularly sound on entrance into military service in 1969.  See 38 U.S.C.A. § 1111; Verdon, supra. 

In light of the Veteran's presumed soundness on entry in service, and in light of the highly probative VA examiner's opinions in September 2013 and September 2014 indicating aggravation of rheumatic heart disease in military service, the Board finds that service connection for rheumatic heart disease (RHD) is warranted on the basis of the evidence of record at this time.  


ORDER

Service connection for rheumatic heart disease is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


